DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 are objected to because of the following informalities:  Regarding claim 1, line 11, “characterized in that the system further comprises” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2005/0241299 A1) in view of Freund et al. (US 2013/0000614 A1; hereinafter Freund).
Regarding claim 1, Brown discloses an internal combustion engine system [10], comprising an internal combustion engine [12] comprising a first set [24] of one or more cylinders [20] and a second set [22] of one or more cylinders [20] which is separate from the first set [24], an exhaust gas recirculation (EGR) conduit [35] for recirculating exhaust gas from the first and second sets of cylinders [24, 22] to an inlet [14] of the internal combustion engine [12], an EGR valve [34] for controlling flow of exhaust gas from the first set of cylinders [24] to the EGR conduit [35], and a fuel injector [16] for injection of fuel into at least one cylinder [20] of the second set of cylinders [22], characterized in that the system [10] further comprises the EGR valve [34] for controlling flow of exhaust gas from the second set of cylinders [22] to the EGR conduit [35], a controller [42] configured to control the closing of the EGR valve [34] (wherein the EGR valve [34] is closed to exhaust gas from cylinder bank [22]; see Figure 1), thereby preventing flow of exhaust gas from the second set of cylinders [22] to the EGR conduit [35], and configured to activate [106] the fuel injector [16] for late post injection of fuel into at least one cylinder [20] of the second set of cylinders [22] when the EGR valve [34] is closed, so that at least a part of the fuel that exits the second set of cylinders [22] is uncombusted, a turbine (see turbo [26]) arranged to receive and be driven by exhaust gas which is not recirculated in the EGR conduit [35], and an exhaust gas aftertreatment system [18] arranged to receive and treat exhaust gas which is not recirculated in the EGR conduit [35], the exhaust gas aftertreatment system [18] comprising an oxidation catalyst [38] for combustion of the late post injected fuel or derivates thereof, wherein, for the exhaust gas flowing from the second set of cylinders [22], the EGR valve [34] is located upstream of the turbine (see turbo [26]) (paragraphs 0022-0034 and Figures 1-3).  Brown discloses a single EGR valve, not a first EGR valve and a second EGR valve.  However, Freund discloses a similar internal combustion engine system, comprising a first EGR valve [144] for controlling flow of exhaust gas from a first set of cylinders [106] to an EGR conduit (see combined EGR conduit upstream of EGR cooler [152]), and a second EGR valve [148] for controlling flow of exhaust gas from a second set of cylinders [108] to the EGR conduit (see combined EGR conduit upstream of EGR cooler [152]) (paragraphs 0012-0025 and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Brown’s EGR system to include a first EGR valve and a second EGR valve upstream of and connected to the combined EGR conduit [35] because Freund teaches that this configuration provides a variable EGR gas flow across an entire engine operating range without having to backpressure all of the cylinders which increases engine performance (paragraphs 0012 and 0025).
Regarding claim 2, the modified Brown discloses the internal combustion engine system according to claim 1, wherein the controller [42] is configured to determine a desired EGR flow and to control the opening of the first EGR valve ([144] of Freund) so that the desired EGR flow is recirculated from the first set of cylinders [24] to the inlet [14] of the internal combustion engine [12] (paragraphs 0026-0027, 0030-0031, and Figures 1-3).
Regarding claim 3, the modified Brown discloses the internal combustion engine system according to claim 1, wherein the flow of recirculated exhaust gas delivered from the EGR conduit [35] to said inlet [14] continues to flow from said inlet [14] to both the first and second sets of cylinders [24, 22] (paragraphs 0022-0024 and Figures 1-2).
Regarding claim 4, the modified Brown discloses the internal combustion engine system according to claim 1, wherein the controller [42] is configured to control the first and second EGR valves ([144, 148] of Freund) so that a desired ratio of recirculated flow of exhaust gas to the EGR conduit [35] relative to the amount of air entering the inlet [14] of the internal combustion engine [12] is obtained (paragraphs 0026-0027, 0030-0031, and Figures 1-3).
Regarding claim 5, the modified Brown discloses the internal combustion engine system according to claim 1, wherein when the second EGR valve ([148] of Freund) is closed all exhaust gas from the second set of cylinders [22] flows to the exhaust gas aftertreatment system [18] (paragraphs 0029-0033 and Figure 1).
Regarding claim 6, the modified Brown discloses the internal combustion engine system according to claim 1, wherein the second EGR valve ([148] of Freund) is additionally configured to control flow of exhaust gas from the first set of cylinders [24] to the EGR conduit [35] (see paragraph 0021-0022 and Figure 1 of Freund; wherein opening amount of second EGR valve [148] affects flow from first EGR passage [136] into the combined EGR conduit).
Regarding claim 10, Freund discloses in the modified Brown, the internal combustion engine system according to claim 1, comprising an exhaust throttle [146, 150], wherein the exhaust throttle is provided downstream of the turbine, or the exhaust throttle [146, 150] is provided in an exhaust conduit [138, 142] downstream of the first and second EGR valves [144, 148] and upstream of the turbine [122], wherein the controller [154] is configured to control the exhaust throttle [146, 150] for further controlling the flow to the EGR conduit (see combined EGR conduit upstream of EGR cooler [152]) (paragraphs 0016-0022 and Figure 1; wherein exhaust valves [146, 150] are downstream of the EGR valves [144, 148] for exhaust gas exiting cylinders 1 and 4 (see Figure 1)).  Exhaust of the present invention does not traverse the exhaust throttle after traversing the first/second EGR valve (which is the meaning of an exhaust component being “downstream” of another component) so the examiner interprets “downstream of the first and second EGR valves” to mean “downstream of inlets leading to the first and second EGR valves” as evidenced by the present invention.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an exhaust throttle in an exhaust conduit downstream of the modified Brown first and second EGR valves and upstream of the turbine because Freund discloses that this configuration provides a variable EGR gas flow across an entire engine operating range without having to backpressure all of the cylinders which increases engine performance (paragraphs 0012 and 0025).
Regarding claim 11, the modified Brown discloses the internal combustion engine system according to claim 1, comprising a compressor (see turbo [26]) or pump fluidly connected to the EGR conduit [35] (wherein both turbo [26] compressor and the EGR conduit [35] are connected to the intake manifold [14]), wherein the controller [42] is configured to control the compressor (see turbo [26]) or pump for controlling the flow in the EGR conduit [35] (paragraph 0023; wherein amount of air pumped into the cylinders [20] by the turbo [26] compressor inherently affects the amount of exhaust gas and thus the flow in the EGR conduit [35]).
Regarding claim 12, the modified Brown does not disclose a vehicle comprising the internal combustion engine system of claim 1.  However, the examiner takes official notice that it is notoriously well known in the art to incorporate engine systems into vehicles for a power supply for propulsion.  Also see paragraph 0013 and Figure 1 of Freund which discloses an engine system [102] being coupled to a vehicle [100].
Regarding claim 13, the apparatus of claim 1 would inherently perform the method of claim 13.
Regarding claim 14, the apparatus of claim 2 would inherently perform the method of claim 13.
Regarding claim 17, the apparatus of claim 10 would inherently perform the method of claim 17.
Regarding claim 18, the apparatus of claim 11 would inherently perform the method of claim 13.
Regarding claim 19, the modified Brown discloses a computer program (Figure 3) comprising program code means for performing the steps of claim 13 when said program is run on a computer [42] (paragraphs 0025, 0031-0034, and Figures 1-3).
Regarding claim 20, the modified Brown discloses a computer readable medium [42] carrying a computer program (Figure 3) comprising program code means for performing the steps of claim 13 when said program is run on a computer [42] (paragraphs 0025, 0031-0034, and Figures 1-3).
Regarding claim 21, the modified Brown discloses a control unit [42] for controlling the exhaust temperature in an internal combustion engine system [10], the control unit [42] being configured to perform the steps of the method according to claim 13 (paragraphs 0025, 0031-0034, and Figures 1-3).
Claims 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Freund as applied to claims 1 and 13 above, and further in view of Sakurai et al. (US 2010/0263623 A1; hereinafter Sakurai).
Regarding claims 8-9, the modified Brown does not disclose the oxidation catalyst being electrically heated.  Sakurai, however, teaches a similar oxidation catalyst [34a], wherein the oxidation catalyst [34a] is an electrically heated (see [43]) oxidation catalyst [34a], wherein the controller [37] is configured to heat the oxidation catalyst [34a] to the light-off temperature for hydrocarbons present (paragraphs 0066, 0076, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configured the modified Brown oxidation catalyst to be electrically heated because Sakurai teaches that this configuration swiftly heats up the oxidation catalyst to activation temperature (paragraph 0076). 
Regarding claim 15, the apparatus of claim 9 would inherently perform the method of claim 15.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Freund as applied to claim 13 above, and further in view of Suzuki (US 2009/0158710 A1).
Regarding claim 16, the modified Brown does not disclose an exhaust throttle provided downstream of the turbine.  Suzuki, however, teaches a similar method for an internal combustion engine system (Figure 1) comprising a turbine [7b] and an EGR conduit [17], wherein the internal combustion engine system comprises an exhaust throttle [12] provided downstream of the turbine [7b], the method comprising the further step of: controlling the exhaust throttle [12] for further controlling the flow to the EGR conduit [17] (paragraphs 0018, 0020, 0052, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control an exhaust throttle downstream of the modified Brown turbine because Suzuki teaches that this method increases exhaust pressure to further control EGR flow (paragraph 0052).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7, the combination including the first EGR valve being fluidly connected to the EGR conduit downstream of the EGR cooler in the invention as claimed is neither disclosed nor rendered obvious by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Surnilla et al. (US 2016/0146136 A1), Watakabe et al. (US 2007/0028901 A1), and Miyashita (US 2011/0023829 A1) which further disclose a state of the art for EGR systems comprising a first EGR valve for controlling flow of exhaust gas from a first set of cylinders and a second EGR valve for controlling flow of exhaust gas from a second set of cylinders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746